  Case 20-15038      Doc 18   Filed 12/11/20 Entered 12/11/20 14:05:53              Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:      20-15038
Maria E Orozco                              )
                                            )               Chapter: 7
                                            )
                                                           Honorable LaShonda Hunt
                                            )
                                            )               Joliet
              Debtor(s)                     )

                              ORDER FOR MOTION TO COMPEL

       This cause coming to be heard on Trustee's Motion to Compel Discovery, due notice having
been given, and the Court being fully advised in the premises, IT IS HEREBY ORDERED:

           The Debtor is compelled by December 28,2020 to provide Trustee with:
(a) the last two years of filed tax returns,
(b) pay advices for the period from June 3, 2020 through August 2, 2020,
(c) bank statements for the debtor's Chase Bank checking account listed on her Schedule A/B showing
     all transactions from the period of July 3, 2020 through, and including, August 2, 2020
(d) bank statement for the debtor's Chase Bank savings account listed on her Schedule A/B showing all
     transactions from the period of July 3, 2020 through, and including, August 2, 2020, and
(e) a copy of the Debtor's Driver's license or other photo ID.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: December 11, 2020                                         United States Bankruptcy Judge

 Prepared by:
 Cindy M. Johnson
 Chapter 7 Trustee
 Johnson Legal Group, LLC
 140 S. Dearborn Street, Suite 1510
 Chicago, Illinois 60603
 (312) 345-1306
